



COURT OF APPEAL FOR ONTARIO

CITATION:
    R. v. MacLaurin, 2014 ONCA 885

DATE: 20141208

DOCKET: C56336

Watt, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tara Theresa MacLaurin

Appellant

Mason Millar, for the appellant

Jeanette Gevikoglu, for the respondent

Heard: December 5, 2014

On appeal from the conviction entered on September 24,
    2012 by Justice D. Pettit Baig of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The appellant advances only one ground of appeal. She submits that the
    trial judge erred in rejecting her evidence on the basis that she could not
    reasonably have feared that the police would seize money from her as proceeds
    of crime after they had returned it to her on the previous day.

[2]

The trial judge gave several reasons for rejecting the appellants
    evidence. This was among them. The inference the trial judge drew in this
    respect was one that was reasonably available to her on the evidence. We see no
    basis on which to interfere with the trial judges assessment of that evidence.

[3]

The appeal is dismissed.


